Name: 2006/284/EC: Commission Decision of 12 April 2006 amending Decision 2003/526/EC as regards classical swine fever control measures in Germany (notified under document number C(2006) 1521) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  natural environment;  means of agricultural production
 Date Published: 2007-05-08; 2006-04-13

 13.4.2006 EN Official Journal of the European Union L 104/48 COMMISSION DECISION of 12 April 2006 amending Decision 2003/526/EC as regards classical swine fever control measures in Germany (notified under document number C(2006) 1521) (Text with EEA relevance) (2006/284/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) In response to outbreaks of classical swine fever in certain Member States, Commission Decision 2003/526/EC of 18 July 2003 concerning protection measures relating to classical swine fever in certain Member States (2) was adopted. That Decision establishes certain additional disease control measures concerning classical swine fever. (2) Germany has informed the Commission about the recent evolution of that disease in feral pigs in the federal state of North Rhine-Westphalia. In the light of the epidemiological information available, the areas in Germany where disease control measures apply should be amended to include certain areas in North Rhine-Westphalia and adjacent areas in Rhineland-Palatinate. (3) The disease situation in other areas of the federal state of Rhineland-Palatinate has significantly improved. The measures provided for in Decision 2003/526/EC concerning those areas should therefore no longer apply. (4) Decision 2003/526/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2003/526/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 183, 22.7.2003, p. 46. Decision as last amended by Decision 2005/339/EC (OJ L 108, 29.4.2005, p. 87). ANNEX ANNEX PART I Areas of Germany and France referred to in Articles 2, 3, 5, 6, 7 and 8 1. Germany A. In the federal state Rhineland-Palatinate: (a) the Kreise: SÃ ¼dliche WeinstraÃ e and Ahrweiler and Daun; (b) the cities of: Landau and Pirmasens; (c) in the Kreis Bitburg-PrÃ ¼m: the municipality PrÃ ¼m, the localities Burbach, Balesfeld and Neuheilenbach (in the municipality Kyllburg); (d) in the Kreis Cochem-Zell: the municipalities Kaisersesch and Ulmen; (e) in the Kreis Germersheim: the municipalities Lingenfeld, Bellheim and Germersheim; (f) in the Kreis Mayen-Koblenz: the municipality Vordereifel, the municipality Mendig in the west of the motorway A 61 and the Bundesstrasse B 262 and the city Mayen in the west of the Bundesstrasse B 262 and in the north of the Bundesstrasse 258; (g) in the Kreis SÃ ¼dwestpfalz: the municipalities Waldfischbach-Burgalben, Rodalben, Hauenstein, Dahner-Felsenland, Pirmasens-Land and Thaleischweiler-FrÃ ¶schen, the localities Schmitshausen, Herschberg, Schauerberg, Weselberg, Obernheim-Kirchenarnbach, Hettenhausen, Saalstadt, Wallhalben and Knopp-Labach. B. In the federal state North Rhine-Westfalia: (a) the city Aachen: south of the motorways A 4, A 544 and the Bundesstrasse B 1; (b) the city Bonn: south of the Bundesstrasse 56 and the motorway A 565 (Bonn-Endenich to Bonn-Poppelsdorf) and southwest of the Bundesstrasse 9; (c) in the Kreis Aachen: the cities Monschau and Stolberg, the municipalities Simmerath and Roetgen; (d) in the Kreis DÃ ¼ren: the cities Heimbach and Nideggen, the municipalities HÃ ¼rtgenwald and Langerwehe; (e) in the Kreis Euskirchen: the cities Bad MÃ ¼nstereifel, Mechernich, Schleiden and the localities Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim, Stotzheim, WiÃ kirchen (in the city Euskirchen), the municipalities Blankenheim, Dahlem, Hellenthal, Kall and Nettersheim; (f) in the Kreis Rhein-Sieg: the cities Meckenheim and Rheinbach, the municipality Wachtberg, the localities Witterschlick, Volmershofen, Heidgen (in the municipality Alfter) and the localities Buschhoven, Morenhoven, Miel and Odendorf (in the municipality Swisttal). 2. France: The territory of the Department of Bas-Rhin and Moselle located west of the Rhine and the channel Rhine Marne, north of the motorway A 4, east of the river Sarre and south of the border with Germany and the municipalities Holtzheim, Lingolsheim and Eckbolsheim. PART II Areas of Slovakia referred to in Articles 2, 3, 5, 7 and 8 The territory of the District Veterinary and Food Administrations (DVFA) of TrenÃ Ã ­n (comprising TrenÃ Ã ­n and BÃ ¡novce nad Bebravou districts), Prievidza (comprising Prievidza and PartizÃ ¡nske districts), PÃ ºchov (comprising Ilava district only), Ã ½iar nad Hronom (comprising Ã ½iar nad Hronom, Ã ½arnovica and BanskÃ ¡ Ã tiavnica districts), Zvolen (comprising Zvolen, Krupina and Detva districts), LuÃ enec (comprising LuÃ enec and PoltÃ ¡r districts) and VeÃ ¾kÃ ½ KrtÃ ­Ã ¡.